Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory or meet the amended claims. The most pertinent of these references have been applied below.
	
Election/Restrictions
Applicant’s election with traverse of claim 25 and formula 3b is acknowledged. All groups are distinct inventions and present a serious burden to the U.S. Patent and Trademark Office based on a proper lack of unity analysis. The traversal is on the ground that the restriction is only proper if the claims are independent or distinct and there would be a serious burden placed on the Examiner if restriction is not required. This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41, which is for national applications, but it is not used for PCT national stage (371) applications. For PCT national stage applications, restriction is based upon unity of invention; restriction of a national stage application does not take into account whether or not the inventions are independent or distinct, and does not take into account burden on the examiner.  The examiner asserts the feature has been met.  See below rejections.  The election of species has been withdrawn for claim 25.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is (are) rejected under 35 U.S.C. 103 as being unpatentable over D’Lavari et al. (US 20150144847 listed on IDS and ISR).
As to claim 25, D’Lavari (1, 8-13, 139-144, 244, 246 examples, claims, abs) discloses a copolymer with generic structure of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
via Suzuki or Stille coupling polymerization.
In light of this, as supported by the examples, one having ordinary skill in the art would obviously recognize to prepare the claimed polymer using the claimed process by selecting aforementioned A1=A2= 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, B=
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, X1-X2=C(R1R2) and R!=R2=C1-30 alkyl, because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  
.

Claim(s) 25 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Heeneyet al. (US 20050082525) in view of Park et al. (US 20130320316).
As to claim 25, Heeney (1, 30, 64, 91, examples, claims, abs) discloses a copolymer for organic thin film transistor

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
produced by:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

	Heeney is silent on the claimed formulae 3a-3f.
In the same area of producing organic thin film transistor, Park (1-3, 8, 11, 18-19, 28, 34, 83, 90, 95,120) discloses a generic monomer with compact planer structures due to more fused hetero(aromatic) rings that exhibits higher charge mobility and can be copolymerized: 

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

The generic structure embrace a monomer that meet the claimed formula 3a when R1=R2=Br, X5=X6=CRbRc, CRb=CRc=C1-30 alkyl, X1=X4=CH, X2=X3=S, etc.
Therefore, as to claim 25, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Heeney and replaced the brominated benzodithiophene monomer with the aforementioned one with more planer structure (due to more fused hetero(aromatic) rings) in view of Park, because the resultant process would yield a thin film transistor with improved properties owning to the improved higher charge mobility.

	
	
	Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766